Hamilton App. No. C-970765. On December 30, 1999, appellant filed a notice of appeal, motion for stay of court of appeals’ judgment, and notice of pending motion to certify a conflict. In lieu of the filing fee required by S.Ct.Prac.R. XV(1), appellant tendered a document titled “Affidavit of Indigency.” Whereas appellant’s document is not notarized, it does not meet the requirements of S.Ct.Prac.R. XV(3). Accordingly,
IT IS ORDERED by the court that this cause be, and hereby is dismissed, sua sponte.